 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1044 
In the House of Representatives, U. S.,

February 3, 2010
 
RESOLUTION 
Commemorating the 65th anniversary of the liberation of Auschwitz, a Nazi concentration and extermination camp, honoring the victims of the Holocaust, and expressing commitment to strengthen the fight against anti-Semitism, bigotry, and intolerance. 
 
 
Whereas during the Holocaust, an estimated 6,000,000 Jews and other targeted groups were murdered by the Nazis and their collaborators; 
Whereas, on January 27, 1945, Auschwitz, a Nazi concentration and extermination camp, including Birkenau and other related camps, was liberated by the Soviet Army; 
Whereas Auschwitz, located in Poland, was the largest complex of the Nazi concentration and extermination camps; 
Whereas according to the Holocaust Memorial Museum, between 1940 and 1945, the Nazis deported at a minimum 1,300,000 people to Auschwitz, and of these, murdered 1,100,000; 
Whereas an estimated 960,000 Jews were systematically murdered in Auschwitz during the Holocaust; 
Whereas Auschwitz was also used to murder Poles, Roma, Soviet Prisoners of War, those helping to hide Jews and others the Nazis deemed inferior or that held different political views; 
Whereas victims of Auschwitz were systematically murdered in gas chambers and many were starved to death, tortured, and subjected to forced labor and criminal medical experiments; 
Whereas the complex of the Auschwitz concentration and extermination camp has come to symbolize the mass murder and inhumanity committed during the Holocaust; 
Whereas the famous Arbeit Macht Frei (Work Will Make You Free) sign over the entrance to Auschwitz was stolen on December 18, 2009, and later recovered and the Polish police arrested the alleged culprits behind the theft; 
Whereas according to the Contemporary Global Anti-Semitism Report released by the Department of State's Office of the Special Envoy to Monitor and Combat Anti-Semitism, [o]ver the last decade, United States embassies and consulates have reported an upsurge in anti-Semitism * * * and that [a]nti-Semitic crimes range from acts of violence, including terrorist attacks against Jews, to the desecration and destruction of Jewish property * * * ; and 
Whereas in 2005, United Nations General Assembly resolution 60/7 established January 27, the anniversary of the liberation of Auschwitz, as International Holocaust Remembrance Day for the world to honor the victims of the Holocaust: Now, therefore, be it 
 
That the House of Representatives— 
(1)commemorates the 65th anniversary of the liberation of Auschwitz; 
(2)honors the victims of Auschwitz and other Nazi concentration and extermination camps, and all those who perished at the hands of the Nazis;  
(3)expresses gratitude to the Allied soldiers, underground fighters, and all those whose efforts helped defeat the Nazi regime and liberate Auschwitz and other concentration and extermination camps during World War II;  
(4)reaffirms its commitment to enhance Holocaust education at home and abroad and to ensure that what happened in Auschwitz and other Nazi concentration and extermination camps is never allowed to happen again; and 
(5)urges all countries to enhance their efforts to combat bigotry, racism, intolerance, and anti-Semitism. 
 
Lorraine C. Miller,Clerk.
